Citation Nr: 0714293	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than February 21, 
2001, for the award of service connection for hepatitis C, 
status post liver transplant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972 and from June 1975 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
in pertinent part, granted the veteran service connection for 
cirrhosis of the liver secondary to hepatitis C, with an 
effective date of March 5, 2001.  The veteran appealed the 
effective date assigned.  During the course of the appeal, a 
decision review officer granted an earlier effective date to 
February 21, 2001 for the liver disease and recharacterized 
the disablement as hepatitis C, with end stage cirrhosis of 
the liver, status post liver transplant.

In August 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a December 
2006 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A claim for entitlement to service connection for 
hepatitis C was filed on January 27, 1998 and remained 
unadjudicated until after another claim for hepatitis C was 
filed in February 2001.


CONCLUSION OF LAW

The criteria for an award of an effective date of January 27, 
1998, for service connection for hepatitis C have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§  
3.151, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter(s) from 
the RO dated July 3, 2001, March 27, 2003 and August 21, 
2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The veteran filed a formal Application for Compensation or 
Pension (VA Form 21-526) on January 27, 1998, at which time 
he indicated "Hepititis C" [sic] in Block 17 Nature of 
Sickness, Disease or Injuries for Which This Claim is Made.  
At the top of page two of the application, the applicant was 
instructed to "skip items 19, 20 and 21 if you are not 
claiming compensation for a service-connected disability."  
The veteran provided information at item 20 and submitted 
private medical evidence demonstrating that he had cirrhosis 
of the liver secondary to chronic hepatitis C of unknown 
etiology.  The RO did not undertake any appreciable 
development regarding the issue of service connection for 
hepatitis C, but, awarded entitlement to non service 
connected pension, effective from January 27, 1998.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151 (2006)  That 
regulation has been in effect since 1985.

In this case, service connection for hepatitis C was not 
specifically addressed in the February 1998 rating, but the 
veteran's cirrhosis of the liver secondary to hepatitis C was 
regarded as 70 percent disabling and was the basis for the 
award of non service connected pension.  

As noted above, a letter from the veteran's private physician 
date stamp received February 21, 2001 suggested a 
relationship between hepatitis C and the veteran's military 
occupation as an operating room technician (exposure to blood 
and bodily fluids).  The letter was construed as an informal 
claim for service connection for hepatitis C.  Service 
medical records were obtained, to include the veteran's DA 
20, which listed his military occupational specialty (MOS) as 
an operating room technician.  A VA examination report from 
August 2002 confirmed the likely association between the 
veteran's MOS and his development of hepatitis C.  

It bears note that the RO, in a communication dated March12, 
2001, regarded the claim as a "reopened claim" because the 
veteran had previously filed for service connected benefits.  

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
There are no specific statutory or regulatory provisions 
governing secondary service connection.  The effective date 
of the grant of benefits based on a reopened claim shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In order to develop a claim "to its optimum" as 
mandated by Hodge v. West, 155 F.3d 1356, 1362-63 (Fed. Cir. 
1998), VA must determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Accomplishment of the duty to assist was rather protracted in 
this case.

The RO appears to have recognized that the claim for service 
connection for hepatitis C was filed as early as January 27, 
1998 when it communicated that an informal claim filed in 
February 2001 was regarded as a reopened claim.  However, it 
bears emphasis that the January 1998 claim for service 
connection remained open and unadjudicated.  Thus, 
technically, it was still an original claim.  A September 
2002 rating established service connection for cirrhosis of 
the liver secondary to hepatitis C, effective from March 
2001.  A Decision Review Officer decision of January 2003 
recharacterized the disablement as service connection for 
hepatitis C with end stage liver disease and adjusted the 
effective retroactive to February 21, 2001.  

Notwithstanding, there was an unadjudicated claim for service 
connection for hepatitis C dating from January 27, 1998 and 
the principles governing the award of effective dates 
supports an award of service connection from that date.  


ORDER

An effective date of January 27, 1998 for the award of 
service connection for hepatitis C, status post liver 
transplant is granted, subject to the provisions governing 
the award of monetary benefits. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


